Case 3:18-cv-00925-JLS-MSB Document 73-13 Filed 07/09/19 PageID.1134 Page 1 of 8




                   EXHIBIT K
 Case 3:18-cv-00925-JLS-MSB Document 73-13 Filed 07/09/19 PageID.1135 Page 2 of 8


                                                                               Page 1
 1                     UNITED STATES DISTRICT COURT
 2                   SOUTHERN DISTRICT OF CALIFORNIA
 3
 4   AMERICAN CLAIMS MANAGEMENT,                          )
     INC.,                                                )
 5                                                        )
                 Plaintiff and                            )
 6               Counterclaim-Defendant,                  )
                                                          )
 7         vs.                                            ) Case No.
                                                          )
 8   ALLIED WORLD SURPLUS LINES                           ) 18-CV-0925 JLS (MSB)
     INSURANCE COMPANY (f/k/a                             )
 9   Darwin Select Insurance Company), )
                                                          )
10               Defendant and                            )
                 Counterclaimant.                         )
11   __________________________________)
12
13                   VIDEO DEPOSITION OF DHARA PATEL
14                                APRIL 25, 2019
15                         SAN DIEGO, CALIFORNIA
16
17
18
19
20
21   Reported by:
22
23   Cynthia J. Vega, RMR, RDR, CSR 6640, CCRR 95
24
25   Job No. 159463

                          TSG Reporting - Worldwide   877-702-9580
                                          107
                      Exhibit K to Declaration of Guyon H. Knight Case No. 18cv0925 JLS (MSB)
 Case 3:18-cv-00925-JLS-MSB Document 73-13 Filed 07/09/19 PageID.1136 Page 3 of 8


                                                                               Page 2
 1

 2

 3

 4                           April 25, 2019
 5                           9:36 a.m.
 6

 7

 8

 9               The video deposition of Dhara Patel, a Witness
10   herein, taken on behalf of Defendant and
11   Counterclaimant, held at 4401 Eastgate Mall, in the City
12   of San Diego, County of San Diego, State of California,
13   before Cynthia J. Vega, Certified Shorthand Reporter
14   6640, Registered Merit Reporter, Registered Diplomate
15   Reporter, California Certified Realtime Reporter 95.
16

17

18

19

20

21

22

23

24

25



                          TSG Reporting - Worldwide   877-702-9580
                                          108
                      Exhibit K to Declaration of Guyon H. Knight Case No. 18cv0925 JLS (MSB)
 Case 3:18-cv-00925-JLS-MSB Document 73-13 Filed 07/09/19 PageID.1137 Page 4 of 8


                                                                               Page 3
 1                                      APPEARANCES
 2

 3     For the Plaintiff and Counterclaim-Defendant:
 4     COOLEY
 5     BY:   WILLIAM O'CONNOR, ESQ.
 6     4401 Eastgate Mall
 7     San Diego, California              92121
 8

 9

10

11     For the Defendant and Counterclaimant:
12     QUINN EMANUEL URQUHART & SULLIVAN
13     BY:   JANE BYRNE, ESQ.
14     51 Madison Avenue
15     New York, New York           10010
16

17

18

19     The Videographer:
20     MICHAEL DUARTE
21

22                                        * * * * *
23

24

25


                          TSG Reporting - Worldwide   877-702-9580
                                          109
                      Exhibit K to Declaration of Guyon H. Knight Case No. 18cv0925 JLS (MSB)
Case 3:18-cv-00925-JLS-MSB Document 73-13 Filed 07/09/19 PageID.1138 Page 5 of 8




FILED UNDER SEAL




                         TSG Reporting - Worldwide   877-702-9580
                                         110
                     Exhibit K to Declaration of Guyon H. Knight Case No. 18cv0925 JLS (MSB)
Case 3:18-cv-00925-JLS-MSB Document 73-13 Filed 07/09/19 PageID.1139 Page 6 of 8




FILED UNDER SEAL




                         TSG Reporting - Worldwide   877-702-9580
                                         111
                     Exhibit K to Declaration of Guyon H. Knight Case No. 18cv0925 JLS (MSB)
Case 3:18-cv-00925-JLS-MSB Document 73-13 Filed 07/09/19 PageID.1140 Page 7 of 8




FILED UNDER SEAL




                         TSG Reporting - Worldwide   877-702-9580
                                         112
                     Exhibit K to Declaration of Guyon H. Knight Case No. 18cv0925 JLS (MSB)
Case 3:18-cv-00925-JLS-MSB Document 73-13 Filed 07/09/19 PageID.1141 Page 8 of 8




FILED UNDER SEAL




                         TSG Reporting - Worldwide   877-702-9580
                                         113
                     Exhibit K to Declaration of Guyon H. Knight Case No. 18cv0925 JLS (MSB)
